UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7708


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.



                              No. 09-7709


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.




Appeals from the United States District Court for the District
of South Carolina, at Greenville.    Henry F. Floyd, District
Judge. (6:06-cv-00548-HFF)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In    February       2006,      Henry     Earl    Miller         filed    in     the

district court a letter challenging his conviction and 300-month

sentence imposed following his guilty plea to armed robbery,

using and carrying a firearm during a crime of violence, and

aiding   and      abetting      in    these    offenses.           The    district          court

properly characterized this letter as a 28 U.S.C.A. § 2255 (West

2006 & Supp. 2009) motion, and ultimately denied relief.                                Miller

has since filed numerous motions in the district court seeking

to reinstate his ability to file a § 2255 motion.

             In these consolidated appeals, Miller seeks to appeal

the district court’s orders denying his motion “to be informed

if the district court got the ‘air tight guilty plea’ out of the

Defendant that it so desperately campaigned to procure” and his

“Motion/Request for Admissions.”

             The orders are not appealable unless a circuit justice

or   judge   issues       a    certificate        of   appealability.            28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue    absent      “a       substantial      showing        of    the       denial    of      a

constitutional       right.”           28    U.S.C.      § 2253(c)(2)          (2006).          A

prisoner       satisfies        this        standard      by       demonstrating             that

reasonable        jurists      would    find      that    any      assessment          of     the

constitutional       claims      by    the    district        court      is    debatable       or

wrong and that any dispositive procedural ruling by the district

                                              3
court is likewise debatable.        Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Miller has

not made the requisite showing.          Accordingly, we deny Miller’s

motions for certificates of appealability and for clarification,

and dismiss the appeals.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    4